William B. Brow, J.,
dissenting. I respectfully dissent. R.C. 2925.03(A) provides in relevant part that “[n]o person shall knowingly * * * (1) [s]ell or offer to sell a controlled substance * * It is incumbent upon this court to remain ever mindful of the rule of construction contained in R.C. 2901.04(A) which provides that “[s]ections of the Revised Code defining offenses or penalties shall be strictly construed against the state, and liberally construed in favor of the accused.”
The majority, in finding that the sale of a prescription is punishable under R.C. 2925.03(A)(1), fails to acknowledge this legislative directive. R.C. 2925.03(A)(1) criminalizes the sale of a controlled substance which is defined as a drug, compound, mixture, preparation or substance included in Schedules I, II, III, IV or V (R.C. 3719.01[D]). A written prescription order form is notedly not included within the definition of a controlled substance. Moreover, and, strictly speaking, as mandated by R.C. 2901.04(A), a prescription form is simply not a controlled substance. The difference between a drug itself and a prescription form is self-evident.
If the General Assembly had intended to criminalize the sale of a written prescription form, it could have so specified. This was likewise recognized in the dissenting opinions in State v. Scott (1982), 69 Ohio St. 2d 439, 443 [23 O.O.3d 390], and State v. Patterson (1982), 69 Ohio St. 2d 445, 452 [23 O.O.3d 394],
C. Brow, J., concurs in the foregoing dissenting opinion.